  Case 13-44704         Doc 86     Filed 03/05/19 Entered 03/05/19 12:01:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-44704
         Renee S. Matthews-Cravens

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/18/2013.

         2) The plan was confirmed on 08/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/15/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,350.00.

         10) Amount of unsecured claims discharged without payment: $183,256.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-44704         Doc 86        Filed 03/05/19 Entered 03/05/19 12:01:55                     Desc Main
                                        Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $192,676.25
        Less amount refunded to debtor                          $2,387.30

NET RECEIPTS:                                                                                   $190,288.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,300.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $8,117.84
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $11,417.84

Attorney fees paid and disclosed by debtor:                    $700.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal       Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
Arnoldharris/Med Business Bureau   Unsecured         550.00           NA              NA            0.00        0.00
CAPITAL ONE                        Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA               Unsecured      2,979.00       2,946.11        2,946.11        321.71         0.00
Chase                              Unsecured      2,089.00            NA              NA            0.00        0.00
Chase                              Unsecured           1.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE    Secured              NA         360.85            0.00           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE    Unsecured            NA            NA           360.85          39.40        0.00
CITY OF CHICAGO WATER DEPT         Secured        1,400.00       1,042.73        1,042.73      1,042.73         0.00
CITY OF CHICAGO WATER DEPT         Secured        1,674.35         774.35          774.35        774.35         0.00
CITY OF CHICAGO WATER DEPT         Unsecured      1,400.00            NA              NA            0.00        0.00
CITY OF CHICAGO WATER DEPT         Unsecured      1,674.35            NA              NA            0.00        0.00
COMENITY BANK                      Unsecured           0.00           NA              NA            0.00        0.00
COOK COUNTY TREASURER              Secured              NA            NA              NA            0.00        0.00
GECRB/JC Penny                     Unsecured           0.00           NA              NA            0.00        0.00
HSBC BANK USA NA                   Secured       70,000.00     70,000.00        70,000.00     70,000.00    4,123.44
HSBC BANK USA NA                   Unsecured     29,828.00            NA              NA            0.00        0.00
HSBC BANK USA NA                   Secured              NA           0.00            0.00           0.00        0.00
Little Company of Mary             Unsecured          65.36           NA              NA            0.00        0.00
Little Company of Mary             Unsecured          38.06           NA              NA            0.00        0.00
LVNV FUNDING                       Unsecured      4,034.00       4,059.80        4,059.80        443.32         0.00
MRSI                               Unsecured      1,058.00            NA              NA            0.00        0.00
MRSI                               Unsecured         452.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured         906.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured         498.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured          30.00           NA              NA            0.00        0.00
PNC MORTGAGE                       Unsecured     54,754.00            NA        53,743.74      5,868.69         0.00
PNC MORTGAGE                       Secured       38,000.00     96,743.74        43,000.00     43,000.00    4,059.31
PRA RECEIVABLES MGMT               Unsecured      1,296.00       1,296.74        1,296.74        141.60         0.00
REGION RECOVERY                    Unsecured         402.00           NA              NA            0.00        0.00
RUSH UNIVERSITY MEDICAL GROUP      Unsecured          16.40           NA              NA            0.00        0.00
SELENE FINANCE LP                  Unsecured    101,000.00            NA        98,075.87     10,709.65         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-44704            Doc 86       Filed 03/05/19 Entered 03/05/19 12:01:55                   Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim         Claim         Claim        Principal        Int.
Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
SELENE FINANCE LP                    Secured       30,000.00    133,075.87     35,000.00      35,000.00     3,188.88
UNITED STUDENT AID FUNDS INC         Unsecured      1,600.00       1,447.22      1,447.22        158.03          0.00
Wfs Financial/Wachovia Dealer Srvs   Unsecured           0.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $148,000.00        $148,000.00            $11,371.63
      Mortgage Arrearage                                         $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                                    $0.00              $0.00                 $0.00
      All Other Secured                                      $1,817.08          $1,817.08                 $0.00
TOTAL SECURED:                                             $149,817.08        $149,817.08            $11,371.63

Priority Unsecured Payments:
       Domestic Support Arrearage                                 $0.00                $0.00                $0.00
       Domestic Support Ongoing                                   $0.00                $0.00                $0.00
       All Other Priority                                         $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                   $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                $161,930.33         $17,682.40                   $0.00


Disbursements:

         Expenses of Administration                              $11,417.84
         Disbursements to Creditors                             $178,871.11

TOTAL DISBURSEMENTS :                                                                           $190,288.95




UST Form 101-13-FR-S (09/01/2009)
  Case 13-44704         Doc 86      Filed 03/05/19 Entered 03/05/19 12:01:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
